Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano 20100145885 in view of Vamos 20110184587





Regarding Claim 1, Graziano discloses:
a billing processing unit configured to perform billing processing of a … fee for a user at predetermined timing;
an acquirer configured to acquire charge result information of a vehicle of the user charged up with electricity supplied through an electric outlet; and
a deriver configured to derive an amount of payment to a manager of the installation place of the electric outlet on the basis of the charge result information acquired at the acquirer.
Graziano is directed to a system for charging electrical vehicles at outlets.  (Graziano, abstract).” “At AAA System 110, a number of essential functions occur. All Vehicles seeking to receive electrical power from Electric Grid 160 to charge the vehicular battery banks (also termed "electric energy storage apparatus") are first authenticated, then authorized, and billed for the energy consumed via the charging process. Authentication means that a device is valid and permitted to access the Electric Grid 160 (the authorization phase of AAA). AAA System 110 also manages the accounting process, ensuring that all bills go to the correct vehicle owner, the electric utility gets paid for the electricity that it supplied, and the owner of utility interface 114 is credited with the electricity that flowed through utility interface 114 to recharge the vehicular battery banks. There could also be revenue share models where a facility owner could get a portion of the overall charging bill for providing physical access (i.e., an electrical plug-in location). AAA System 110 is seen as a more central device, to be shared among a number of electric utilities, although there is nothing from preventing each utility from having its own AAA System.” (Graziano, para 0036; fig. 1)  Graziano discloses that utility customers are typically billed monthly.  (Graziano, para 0050, “The utility company bills the owner of the premises at which the outlet is installed for the total energy consumption for a predetermined time interval, typically monthly. Recharging a vehicle which is equipped with an electrically powered propulsion system results in the premises owner being billed for the recharging and the vehicle owner not being billed.”)

Shelton does not explicitly disclose
predetermined amount of
Vamos is directed to a system that allows a user to charge an electric vehicle at multiple providers.  (Vamos, summary).  Vamos discloses that charging events may have contractual fee constraints.  (Vamos, para 0033, “Referring to FIG. 2, in one exemplary embodiment, before using station 10, the driver/user 20 and/or the customer 401 would negotiate and accept a contract 90 with a provider 80a and/or provider 80b. The contract 90 may provide parameters that govern the relationship between the driver/user 20, the customer 401, the provider 80a and/or the provider 80b. The contract 90 may also provide parameters that govern the relationship between the vehicle 30 and the provider 80a and/or the provider 80b. The contract 90 may further provide parameters that govern the power transactions that occur when the vehicle 30 is connected with the charging system 5. The contract 90's parameters may, for example: (a) specify the identity of the contracting parties such as, for example, the driver/user 20, the customer 401, the provider 80a and/or provider 80b; (b) specify the limits on the power to be exchanged (e.g. 50 Kw/h per week maximum delivered to the customer 401 or the vehicle 30); (c) specify possible cost constraints (e.g. maximum price of $0.08/Kw/h);”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine to combine Graziano with the fee of Vamos with the motivation of buying power. Id.

Regarding Claim 2, Graziano and Vamos disclose the server of claim 1,

the billing processing unit performs billing processing of the … fee for each of a plurality of users at the predetermined timing;
the acquirer acquires the charge result information for each of a plurality of electric outlets; and,
on the basis of the charge result information for each of the plurality of electric outlets acquired at the acquirer, the deriver distributes an amount corresponding to the total amount of fees of which billing processing has been performed for the plurality of users, among managers of the installation places of the respective electric outlets, and sets the amount distributed to each manager as an amount of payment to the manager.


“At AAA System 110, a number of essential functions occur. All Vehicles seeking to receive electrical power from Electric Grid 160 to charge the vehicular battery banks (also termed "electric energy storage apparatus") are first authenticated, then authorized, and billed for the energy consumed via the charging process. Authentication means that a device is valid and permitted to access the Electric Grid 160 (the authorization phase of AAA). AAA System 110 also manages the accounting process, ensuring that all bills go to the correct vehicle owner, the electric utility gets paid for the electricity that it supplied, and the owner of utility interface 114 is credited with the electricity that flowed through utility interface 114 to recharge the vehicular battery banks. There could also be revenue share models where a facility owner could get a portion of the overall charging bill for providing physical access (i.e., an electrical plug-in location). AAA System 110 is seen as a more central device, to be shared among a number of electric utilities, although there is nothing from preventing each utility from having its own AAA System.” (Graziano, para 0036; fig. 1)   Graziano discloses that multiple vehicles/customers may be serviced.  (Graziano, para 0038,  “Electric Grids 240, 250 shown in FIG. 2 represent the source of electric power as provided by multiple utility companies which serve a wide geographic area and provide electric power to a multitude of customers via utility interfaces 281-285. The utility interfaces 281-285 serve to measure the energy consumption by the various outlet connected loads, such as Vehicles 291-295.”) 


Graziano does not explicitly disclose
predetermined amount of
See prior art rejection of claim 1 regarding Vamos.

Regarding Claim 3, Graziano and Vamos disclose the server of claim 2.  
each manager is charged, by an electricity supplier for supplying electricity to the electric outlet, an electricity fee for electricity supplied to the vehicle through the electric outlet; and,
for each manager, when the amount distributed to the manager is less than the electricity fee charged to the manager, the deriver adds the difference between the electricity fee and the amount distributed to the manager, to the amount of payment to the manager.
See prior art rejection of claim 1 regarding Graziano.

Regarding Claim 4,  
performing billing processing of a predetermined amount of fee for a user at predetermined timing;
acquiring charge result information of a vehicle of the user charged up with electricity supplied through an electric outlet; and
deriving an amount of payment to a manager of the installation place of the electric outlet on the basis of the charge result information acquired.
See prior art rejection of claim 1.

Regarding Claim 5,  
a management server configured to communicate with the electricity supply device, 
Graziano, fig. 1, element 100



the electricity supply device comprising:
an electric outlet through which electricity supplied from an electricity supplier can be supplied to a vehicle of a user; and
Graziano, fig. 1, element 111
a control device configured to record charge result information of the vehicle charged up with electricity supplied through the electric outlet, 
Graziano, fig.1, element 116
the management server comprising:
a billing processing unit configured to perform billing processing of a predetermined amount of fee for the user at predetermined timing;
an acquirer configured to acquire the charge result information from the control device; and
a deriver configured to derive an amount of payment to a manager of the installation place of the electric outlet on the basis of the charge result information acquired at the acquirer.
Graziano, fig.1 ,element 100

Regarding claim 6, Graziano discloses the system of claim 5.  

while electricity is supplied to the vehicle through the electric outlet, the control device transmits battery charging information to the fee charging server;


Graziano, fig. 1 element 140.  The examiner interprets the Controller 140 of Graziano to be a fee charging server.

Graziano does not explicitly disclose
further comprising a fee charging server configured to derive an electricity fee of the installation place of the electric outlet, wherein: … and
Vamos discloses that a charging controller may access contractual information to perform a charging event.  (Vamos, para 0046-46, “Once the vehicle 30 is connected to the station 10's data/power port 150 and the driver/user 20's identity has been confirmed, station 10's controller 190 may retrieve driver/user 20's contract 90 and deliver or retrieve power according to the parameters outlined in that driver/user 20's contract 90. The data/power port 150 may be a bidirectional system for delivering power to the vehicles 30 as well as obtaining power from the vehicles 30's batteries or generation capability such as gasoline or diesel motor. In one exemplary embodiment, a traditional vehicle with a regular combustion engine may be used to deliver power to the station 10 through the data/power port 150. The bidirectional system of the data/power port 150 may allow the vehicle 30 to become a temporary emergency or peak load power source for other vehicles connected to the charging system 5 or station 10, the external power utility grid 50a, the external power utility grid 50b, and/or on-site power facility 40. This power may be sourced from the vehicle 30's battery, generator, alternator, or any combination of the above. The charging system 5 can provide a means of power sharing (load balancing) so that drivers/users 20 can receive more or less power depending on contracted priority, available energy, payment rate, charge deadline or other priority parameters provided in the contract 90.  In one exemplary embodiment, the charging system 5 may support multiple providers 80 and may allow the user/driver 20 or the customer 401 to accept different contracts 90 from multiple providers 80a and 80b. This may require user/driver 20 or the customer 401 to maintain different identifications for each of the accepted contracts 90. Once the driver/user 20 or the customer 401 present their identification to the station 10, the charging system 5 may, for example, use controller 190 of the station 10 to lookup database 130 and/or external database 140 to determine which provider 80a or 80b and/or which contract 90 will fulfill/control the requested transaction. If more than one provider 80 and/or contract 90 is associated with driver/user 20's or the customer 401's identification, the charging system 5 may optionally contain rules indicating the preferred provider 80a or 80b and /or contract 90 to be used in a particular situation and/or at a particular station 10.”)  
the fee charging server derives an electricity fee for electricity used while the battery charging information is received, on the basis of a second unit price that is lower than a first unit price applied when the battery charging information is not received.
Vamos discloses that it is known that customers with a profile having a negotiated contractual price for charging may result in a fee that is less than a fee that may result with no negotiated contract (ie. customers that provide battery charging information may have preferential rates).  (Vamos, para 0023, “Although charging stations for electric/hybrid vehicles are well known in the art, they are analogous to gas stations, home wall plugs or other power/energy transfer means in terms of allowing the users to plug their cars and having the user pay a pre-set retail price without facilitating negotiable and mutable terms.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine to combine Graziano with the fee of Vamos with the motivation of buying power. Id.





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687